DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Final Rejection on the merits of this application. Claims 1-9, 11-12, 15, and 17-20 are rejected and remain pending, as discussed below.

Response to Arguments
Applicant’s amendments to Claims 4 and 18 are acknowledged. The objections are hereby withdrawn.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-9, 11-12, 15, and 17-20 under 25 U.S.C. 102 and 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of further limiting amendments made to the claims, changing the scope of the invention.
Regarding Applicant’s arguments in section 5.1, Examiner has already conceded that Alger remains silent on the other vehicle having the same ventilation status as the own vehicle. However, as Examiner explained previously, it would have been obvious to one having ordinary skill in the art when looking at Alger to select vehicles with the same ventilation status as the own vehicle in order to get an accurate comparison of air pollution data.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 12 are objected to being dependent on Claim 15, which was not previously set forth and not a preceding claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-9, 11-12, 15,  and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alger, and further in view of US 20170274737 A1, filed 02/20/2017, hereinafter "Delaruelle", and US 20160117372 A1, filed 10/28/2014, hereinafter "Krafft".

Regarding Claim 1, Alger teaches:
A method comprising: (figure 6)
obtaining a driving path of a vehicle, ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
wherein the driving path comprises a at least one future location that the vehicle is expected to arrive to at a future time; ([0025] and figure 4, route 480, wherein the obtained route contains an area, or future location, of bad air quality that the vehicle is expected to arrive to at a future ETA)
obtaining air pollution data, wherein the air pollution data comprises an air pollution level at the at least one future location; ([0098 & 0092] and figure 6, step 650, wherein predicted air pollution data is received for locations along the predicted route from sensors. The sensors are located both on the own vehicle and on another vehicle traveling ahead on the same route, so the air pollution data received from these sensors contains an air pollution level of a future location of the own vehicle)
predicting, based on the air pollution data and based on the driving path, that the vehicle is about to encounter air pollution at the at least one future location; ([0099] and figure 6, step 660, wherein the obtained air pollution data and driving path data are used to determine the locations and times along the driving path the vehicle is expected to encounter air pollution)
and in response to said predicting, performing a prevention action prior to the vehicle reaching the at least one future location. ([0099] and figure 6, steps 670-680, wherein a control plan is generated and performed in response to the prediction that the vehicle will encounter air pollution, and [0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality)
Alger remains silent on:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location.
Delaruelle teaches:
wherein the prevention action comprises delaying an arrival of the vehicle ([0064] and figure 5C-5E, wherein the vehicle driver is recommended to drive less or not drive when the air pollution level is high, thereby delaying the arrival of the vehicle to a future location, and [0069], wherein the vehicle’s acceleration is decreased, thereby delaying the arrival of the vehicle to a future location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the air pollution reaction and prevention system of Alger 
Krafft teaches:
wherein the prevention action comprises intentionally [modifying] an arrival to the at least one future location. (see at least figures 10, 12A, and 12B and [0233], wherein the prevention action comprises intentionally modifying a start, or entry, time where the air quality in a location is at a minimum accumulated value rather than the original time. When in combination with Alger’s teaching of predicting a future time where the vehicle is expected to encounter air pollution, and Delaruelle’s teaching of delaying a vehicle to avoid pollution, all of the limitations of Claim 1 are taught.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Alger and Delaruelle with the technique of intentionally changing an arrival to the at least one future location of Krafft. It would have been obvious to modify because doing so allows users to time their activities to encounter the least possible air pollution while travelling outside, as recognized by Krafft (see at least [0001]-[0002]).

Regarding Claim 2, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches: 
wherein said predicting comprises determining that an air pollution level is above a predetermined threshold. ([0083], wherein the predicted score representing the air pollution level is compared to a predetermined threshold value to determine whether any action is needed, and figure 5, wherein the air pollution levels are compared to a “GOOD” and “BAD” threshold)

Regarding Claim 3, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said predicting comprises: estimating an arrival time of the vehicle to the at least one future location; ([0085], wherein the estimated time of arrival for the future location with bad air quality is determined)
and predicting, based on the air pollution data, an estimated air pollution level at the at least one future location at the arrival time. ([0094] and figure 5, wherein the level of air pollution, “GOOD” or “BAD”, is predicted at predetermined times, including T2, the ETA for entering an area with bad air quality)

Regarding Claim 4, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said performing of the prevention action is performed at or before a predetermined time prior to the vehicle reaching the at least one future location. ([0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality, and 

Regarding Claim 5, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein the prevention action further comprises performing at least one of turning on an air purifier inside the vehicle; ([0029], wherein an electrostatic filter is activated as a prevention action for bad air quality. Electrostatic air filters are a type of air purifier)
closing one or more windows of the vehicle; 
turning on an air conditioning of the vehicle; ([0052], wherein the automatic climate control modulation system, or ACCM, controls the air conditioning system of the vehicle, and [0094], wherein the ACCM increases operation of the climate control system as a prevention action)
and modifying a circulation of the air conditioning of the vehicle to circulate internal air within the vehicle. ([0081], wherein the circulation of air conditioning is modified by turning on re-circulation of the vehicle interior air)

Regarding Claim 7, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein the prevention action is configured to prevent the air pollution at the at least one future location to reach a passenger cabin of the vehicle. ([0092], wherein the ACCM performs the determined prevention action in order to maximize the quality of air in the passenger cabin, synonymous with preventing air pollution from reaching the passenger cabin)

Regarding Claim 8, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said predicting is further performed based on historical pollution data along the driving path. ([0098] and figure 6, steps 620 and 650, wherein external environment information sources are used to obtain data to predict the air pollution levels along the driving path, and [0023], wherein the data used to predict the air pollution levels includes historical air quality data for the locations along the obtained route)

Regarding Claim 9, Alger, Delaruelle, and Krafft in combination teach all of the limitations of Claim 1 as discussed above, and Alger additionally teaches:
wherein said predicting is performed based on real-time pollution data along the driving path. ([0098] and figure 6, steps 610 and 650, wherein real-time data obtained from vehicle sensors is used to predict the air pollution levels along the driving path)

Regarding Claim 15, Alger teaches:
A method comprising:
obtaining a driving path of a vehicle, wherein the driving path comprises a future sub-path that the vehicle is expected to arrive to at a future time; ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
estimating a time window when the vehicle is expected to be located on the future sub-path; ([0099] and figure 6, step 660, wherein the time the vehicle enters the sub-path, the time the vehicle exits the sub-path, and the duration of time that the vehicle travels on the sub-path is estimated, which correspond to a time window of when the vehicle is expected to be on the sub-path)
predicting an estimated air pollution level at the future sub-path within the time window; ([0099] and figure 6, step 650, wherein the air pollution level is estimated along the path, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
determining an air pollution level at a passenger cabin of the vehicle, wherein the air pollution level at the passenger cabin of the vehicle is determined based on a second air pollution level at a second passenger cabin of a second vehicle, ([0092], wherein the air quality information is received from other vehicles 420)
wherein the second vehicle drives in the driving path of the vehicle, ([0092] and figure 4, vehicle 410 and other vehicle 420 which travel on the same path)
and performing an action based on the estimated air pollution level at the future sub-path within the time window and based on the air pollution level at a passenger cabin of the vehicle ([0098]-[0099] and figure 5, wherein an action is generated based on both the predicted, or estimated air pollution level at the future time, and the interval vehicle air pollution level)
Alger is silent on:
wherein the vehicle and the second vehicle have a same ventilation status.
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use alternate air quality sensor data from vehicles other than the host vehicle when the two vehicles have the same ventilation status. It would have been obvious to modify because doing so ensures that the sensor readings from the second vehicle are good representatives of the air quality in the first, host vehicle. For example, if the other vehicle is recirculating air and the own vehicle is allowing in exterior air, the sensor data from the other vehicle would only be representative of the other vehicle’s interior cabin air quality and wouldn’t be a good measurement of the own vehicle’s interior cabin air quality, which depends on the exterior air quality. Using sensor data from an analogous vehicle traveling on the same route allows the own vehicle to get a real-time look at the air quality ahead of the own vehicle, allowing it to schedule preventative actions before reaching areas with high levels of pollution, as recognized by Alger ([0092]).

Regarding Claim 11, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein the action comprises performing at least one of: opening one or more windows of the vehicle; 
turning on an air conditioning of the vehicle; ([0052], wherein the automatic climate control modulation system, or ACCM, controls the air conditioning system of the vehicle, and [0094], wherein the ACCM increases operation of the climate control system as a prevention action)
and modifying a circulation of the air conditioning of the vehicle to circulate external air into the vehicle. ([0081], wherein the circulation of air conditioning is modified by turning off re-circulation of the vehicle interior air in order to flush the vehicle interior air with external air)

Regarding Claim 12, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein the action is a ventilation action that is configured to decrease an air pollution level inside the passenger cabin of the vehicle. ([0081], wherein the ventilation action is performed in order to flush the vehicle interior air with external air when the external air quality is better than the internal air, thereby decreasing an air pollution level inside the vehicle’s passenger cabin)

Regarding Claim 17, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein said predicting the estimated air pollution level comprises: predicting a plurality of estimated air pollution levels along several locations within the future sub-path at respective expected arrival times thereto; ([0094] and figure 5, wherein the air pollution levels are computed continuously, or at multiple locations, within each sub-path of the vehicle travel path corresponding to the times T1-T5 that the vehicle enters the sub-paths. The air pollution levels are computed from received ACCM system data)
and computing the estimated air pollution level based on the plurality of estimated air pollution levels along the several locations. ([0094]-[0096] and figure 5, wherein the air pollution levels across each segment are computed as “GOOD” or “BAD”)

Regarding Claim 18, Alger teaches all of the limitations of Claim 15 as discussed above, and Alger additionally teaches:
wherein said performing the action comprises:
in response to a determination that the estimated air pollution level is below a threshold, performing a ventilation action while the vehicle is located on the future sub-path, (see at least [0095] and figure 5, wherein the ventilation of the vehicle is increased to high when the air pollution level outside is good, or below a threshold)
wherein the method further comprises stopping the ventilation action, ([0094] and figure 5, right before T2, wherein the ventilation is changed from a high level to a low level)
wherein said stopping is performed before the vehicle exits the future sub-path. ([0094], wherein the ventilation action stopping is performed prior to exiting sub-path T1-T2 and entering sub-path T2-T3 with decreased air quality levels)

Regarding Claim 19, Alger teaches:
A computerized apparatus having a processor, (figures 1 and 2)
the processor being adapted to perform the steps of: obtaining a driving path of a vehicle, ([0099] and figure 6, step 640, wherein the route that a vehicle is expected to traverse is obtained)
wherein the driving path comprises a at least one future sub-path that the vehicle is expected to arrive to at a future time; ([0030], wherein the method can be performed over portions of the obtained expected route with bad air quality, or sub-paths that the vehicle is expected to arrive to at a future time)
estimating a time window when the vehicle is expected to be located on the at least one future sub-path; ([0099] and figure 6, step 660, wherein the time the vehicle enters the sub-path, the time the vehicle exits the sub-path, and the duration of time that the vehicle travels on the sub-path is estimated, which correspond to a time window of when the vehicle is expected to be on the sub-path)
obtaining air pollution data, wherein the air pollution data comprises an air pollution level at the at least one future sub-path; ([0098 & 0092] and figure 6, step 650, wherein predicted air pollution data is continuously received for locations along the predicted route from sensors. The sensors are located both on the own 
predicting, based on the air pollution data and based on the driving path, that the vehicle is about to encounter air pollution at the at least one future sub-path; ([0099] and figure 6, step 660, wherein the obtained air pollution data and driving path data are used to determine the locations and times along the driving path the vehicle is expected to encounter air pollution)

in response to said predicting, performing a prevention action prior to the vehicle reaching the at least one future location; ([0099] and figure 6, steps 670-680, wherein a control plan is generated and performed in response to the prediction that the vehicle will encounter air pollution, and [0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality)
predicting an estimated air pollution level at the future sub-path within the time window; ([0099] and figure 6, step 650, wherein the air pollution level is estimated along the path, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)

wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location.
and in response to a determination that the estimated air pollution level is below a threshold, intentionally delaying an exit of the vehicle from the future sub-path
However, Alger does teach determining that the estimated air pollution level is below a threshold and perform an action based on that determination ([0094] and figure 5, wherein when the time window T1-T2 is determined to have good air quality, corresponding to a low pollution level, the vehicle increases the amount of external air flowing into the vehicle, thereby ventilating the vehicle while it is on the sub-path corresponding to time window T1-T2)
Delaruelle teaches:
wherein the prevention action comprises delaying an arrival of the vehicle ([0064] and figure 5C-5E, wherein the vehicle driver is recommended to drive less or not drive when the air pollution level is high, thereby delaying the arrival of the vehicle to a future location, and [0069], wherein the vehicle’s acceleration is decreased, thereby delaying the arrival of the vehicle to a future location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the air pollution reaction and prevention system of Alger with the vehicle delay of Delaruelle. It would have been obvious to modify because doing so allows drivers to be aware on the air quality around them and avoid exposure to air pollution, as recognized by Delaruelle ([0004]).	

wherein the prevention action comprises intentionally [modifying] an arrival or exit to the at least one future location. (see at least figures 10, 12A, and 12B and [0233], wherein the prevention action comprises intentionally modifying a start, or entry, time where the air quality in a location is at a minimum accumulated value rather than the original time. As seen in figure 9B, the same technique of suggesting a modified start/entry time also applies to the stop/exit time. When in combination with Alger’s teaching of predicting a future time where the vehicle is expected to encounter air pollution, and Delaruelle’s teaching of delaying a vehicle to avoid pollution, all of the limitations of Claim 1 are taught.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Alger and Delaruelle with the technique of intentionally changing an arrival or departure to the at least one future location of Krafft. It would have been obvious to modify because doing so allows users to time their activities to encounter the least possible air pollution while travelling outside, as recognized by Krafft (see at least [0001]-[0002]).

Regarding Claim 20, Alger teaches:
A computer program product ([0035]) comprising a non-transitory computer readable storage medium ([0036]) retaining program instructions, 
which program instructions when read by a processor, cause the processor to perform a method (figure 6) comprising: obtaining a driving path of a vehicle, ([0099] and 
wherein the driving path comprises a at least one future sub-path that the vehicle is expected to arrive to at a future time; ([0030], wherein the method can be performed over portions of the obtained expected route with bad air quality, or sub-paths that the vehicle is expected to arrive to at a future time)
estimating a time window when the vehicle is expected to be located on the at least one future sub-path; ([0099] and figure 6, step 660, wherein the time the vehicle enters the sub-path, the time the vehicle exits the sub-path, and the duration of time that the vehicle travels on the sub-path is estimated, which correspond to a time window of when the vehicle is expected to be on the sub-path)
obtaining air pollution data, wherein the air pollution data comprises an air pollution level at the at least one future sub-path; ([0098 & 0092] and figure 6, step 650, wherein predicted air pollution data is continuously received for locations along the predicted route from sensors. The sensors are located both on the own vehicle and on another vehicle traveling ahead on the same route, so the air pollution data received from these sensors contains an air pollution levels of a future sub-path of the own vehicle, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows) 
predicting, based on the air pollution data and based on the driving path, that the vehicle is about to encounter air pollution at the at least one future sub-path; 
in response to said predicting, performing a prevention action prior to the vehicle reaching the at least one future location; ([0099] and figure 6, steps 670-680, wherein a control plan is generated and performed in response to the prediction that the vehicle will encounter air pollution, and [0084], wherein the operations related to the control plan are performed prior to entering the future location determined as having decreased air quality)
predicting an estimated air pollution level at the future sub-path within the time window; ([0099] and figure 6, step 650, wherein the air pollution level is estimated along the path, and [0094] and figure 5, wherein the estimated air pollution level is predicted along all the sub-paths of the route within their respective time windows)
and in response to a determination that the estimated air pollution level is below a threshold, performing a ventilation action while the vehicle is located on the future sub-path. ([0094] and figure 5, wherein when the time window T1-T2 is determined to have good air quality, corresponding to a low pollution level, the vehicle increases the amount of external air flowing into the vehicle, thereby ventilating the vehicle while it is on the sub-path corresponding to time window T1-T2)
Alger remains silent on:
wherein the prevention action comprises intentionally delaying an arrival of the vehicle to the at least one future location.
and in response to a determination that the estimated air pollution level is below a threshold, intentionally delaying an exit of the vehicle from the future sub-path
However, Alger does teach determining that the estimated air pollution level is below a threshold and perform an action based on that determination ([0094] and figure 5, wherein when the time window T1-T2 is determined to have good air quality, corresponding to a low pollution level, the vehicle increases the amount of external air flowing into the vehicle, thereby ventilating the vehicle while it is on the sub-path corresponding to time window T1-T2)
Delaruelle teaches:
wherein the prevention action comprises delaying an arrival of the vehicle ([0064] and figure 5C-5E, wherein the vehicle driver is recommended to drive less or not drive when the air pollution level is high, thereby delaying the arrival of the vehicle to a future location, and [0069], wherein the vehicle’s acceleration is decreased, thereby delaying the arrival of the vehicle to a future location)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the air pollution reaction and prevention system of Alger with the vehicle delay of Delaruelle. It would have been obvious to modify because doing so allows drivers to be aware on the air quality around them and avoid exposure to air pollution, as recognized by Delaruelle ([0004]).	
Krafft teaches:
wherein the prevention action comprises intentionally [modifying] an arrival or exit to the at least one future location. (see at least figures 10, 12A, and 12B and [0233], wherein the prevention action comprises intentionally modifying a start, or entry, time where the air quality in a location is at a minimum accumulated value rather than the original time. As seen in figure 9B, the same technique of suggesting a modified start/entry time also applies to the stop/exit time. When in combination with Alger’s teaching of predicting a future time where the vehicle is expected to encounter air pollution, and Delaruelle’s teaching of delaying a vehicle to avoid pollution, all of the limitations of Claim 1 are taught.)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Alger and Delaruelle with the technique of intentionally changing an arrival or departure to the at least one future location of Krafft. It would have been obvious to modify because doing so allows users to time their activities to encounter the least possible air pollution while travelling outside, as recognized by Krafft (see at least [0001]-[0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/S.M.J./Examiner, Art Unit 3667                
                                                                                                                                                                                        /RACHID BENDIDI/Primary Examiner, Art Unit 3667